Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This action is in response to the Amendment filed on 3/2/2022, and is a subsequent Non-Final Action. Claims 1-6 are pending in the application.


Specification
	The amendment filed on 3/2/2022 is approved to be entered by the Examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: creating said digital content and drafting a schedule for releasing said digital content promoting at least one product sold by said brand entity to said service provider’s web page; creating a token  wherein the service provider links the token with the retailer account and said retailer entity using said token that identifies and allows said at least one retailer entity web page access to said service provider’s web page and said token providing security of said digital content and access to said digital content for the specified time specified by the said retailer entity; said at least one retailer entity independent of said brand entity accessing said digital content on said service provider’s web page using said token and said at least one retailer having a social media web page which sells at least one product sold by said brand entity; said brand entity updating said digital content as needed on said service provider’s said brand entity storing said digital content on said service provider’s web page; creating a retailer-oriented communication including a link for a brand program sign up page for use by the retailer and transmitting the communication using said token to the retailer entity; said retailer entity using said token and selecting parameters relating to said digital content type to be posted to the retailer social media web page; said retailer entity selecting parameters relating to frequency and timing of posting of digital content to the retailer social media web page; posting the digital content to the social media web page, said posting performed by the brand entity using said digital content on said service provider web page and said token, wherein the retailer entity performs no actions for the posting of the digital content to occur. Claim 1 also recites the abstract concept of managing personal behavior  (including social activities, following rules or instructions), which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: said retailer entity using said combined service provider’s token and selecting parameters relating to said digital content type to be posted to the retailer social media web page; said retailer entity selecting parameters relating to frequency and timing of posting of digital content to the retailer social media web page; said brand entity creating said digital content and drafting a schedule for releasing said digital content promoting at least one product sold by said brand entity to said service provider’s web page. This judicial exception is not integrated into a practical application. Claim 1 includes the additional element of creating and using a combined service provider’s token and encrypted authorization token to access data, which does no more than apply or use the judicial exception to a particular technological environment/field of use. The additional element does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of creating and using a combined service provider’s token and encrypted authorization token to access data does no more than apply or use the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible. 
Claim 5 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 5 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: said brand entity creating said digital content and drafting a schedule for releasing said digital content promoting at least one product sold by said brand entity to said service provider’s web page and said service provider’s web page having a digital library to store said digital content for a specific time; the service provider links the combined token with the retailer account providing security of said digital content to access said digital assets on said service provider’s web page; collecting the digital content from said service provider’s web page, wherein said brand entity has a relationship with said service provider; storing said digital content in said digital library of said service provider’s web page; receiving settings from said at least one retailer entity, wherein settings determine what type of content said at least one retailer entity wants and how said digital content will be disseminated; transmitting the content from said service provider’s web page using said combined token to said at least one retailer entity social media page under control of said at least one retailer entity, wherein the content is posted to said at least one retailer entity social media page in a manner determined by the settings of said combined token wherein the service provider links the token with the retailer account and wherein the content is posted automatically and requires no manual intervention by said at least one retailer entity. Claim 5 also recites the abstract concept of managing personal behavior  (including social activities, following rules or instructions), which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: said brand entity creating said digital content and drafting a schedule for releasing said digital content promoting at least one product sold by said brand entity to said service provider’s web page; collecting the digital content from said service  provider’s web page, wherein said brand entity has a relationship with said service provider;  receiving settings from said at least one retailer entity, wherein settings determine what type of content said at least one retailer entity wants and how said digital content will be disseminated.  This judicial exception is not integrated into a practical application. Claim 5 includes the additional element of creating and using a combined service provider’s token and a retailer entity encrypted authorization token to access data, which does no more than apply or use the judicial exception to a particular technological environment/field of use. The additional element does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of creating and using a combined service provider’s token and encrypted authorization token to access data does no more than apply or use the judicial exception to a particular technological environment/field of use. Therefore, Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 5 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible. 
Independent 6 is directed to a method, thus meeting the Step 1 eligibility criterion. Claim 6 comprises similar limitations to those of Claim 5, and recites the same abstract idea as Claim 5. Therefore, claim 6 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 5.
 Remaining dependent claims 2-4 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional element of a computing system, which represents a generic computing element. It does not integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4 recite the limitation "the computing system”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-6 recite the limitation "said encrypted authorization token”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "said at least one retailer entity”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1- 6 recite the limitation "the retailer account”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claim 1, its dependent claims 2-4, and independent claim 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6 include the limitation of  a combined token that provides “access to said digital content for specified time specified by the said retailer entity”  (Emphasis added by the Examiner), which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention – Applicant’s Spec. does describe a combined token, yet it does not disclose that the combined token provides access to said digital content for the specified time specified by the respective retailer. Appropriate correction and/or clarification is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-6.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				35 USC 112 (a) rejection of Claim 5 has been overcome
	Examiner agrees that the previously entered 35 USC 112 (a) rejection of Claim 5 has been overcome and has been withdrawn. It is noted that several new rejections have been introduced in the current Office Action, as noted above.

				Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/20/2022